Detailed Action
1. 	This Action is in response to Applicant's amendment filed on January 26, 2022. Claims 4 and 5 have been canceled, and claims 11-18 have been newly added, therefore, claims 1-3 and 6-18 are now pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
3.	Claims 1-3 and 6-18 are allowed.

4.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 1-3 and 6-18, the prior art of record of RASENEN discloses at paragraph 42 the UE has an ongoing MEC session, whether actions are needed for the MEC session and what kind of actions are appropriate for the application, when a UE is leaving the area of a gateway and entering the area of another gateway. And AGUIRRE at paragraph 22 discloses 
However, after the amendment to claims 1, 6 and 7, Applicant's remarks have been considered and found to be persuasive.  In agreement with the Applicant's remarks, the prior art failed to disclose or suggest each and every limitation recited in claims 1-3 and 6-18 of the claimed invention when considered as a whole. And further in view of Applicant’s arguments and remarks regarding the transmission of the switching information, presented on pages 6 and 7 of response filed on January 26, 2022.

Conclusion 
5.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Diwakar; Kiran Prakash (US 20140237016 A1) discloses handling hand-offs of applications/service hosting between cloud vendors in a cloud computing environment.
	TANAKA; Keiichi et al. (US 20140143313 A1) discloses a server that executes an application in cooperation with a client terminal communicably connected to the server via a network.
6.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
February 14, 2022